FILED
                           NOT FOR PUBLICATION
                                                                           NOV 15 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30239

              Plaintiff-Appellee,                D.C. No.
                                                 1:16-cr-00120-SPW-1
 v.

ROBERT WESLEY LAFOUNTAIN,                        MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                          Submitted November 5, 2018**
                                Portland, Oregon

Before: FERNANDEZ and IKUTA, Circuit Judges, and SESSIONS,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
      Robert Wesley LaFountain appeals his convictions for assault by striking,

beating, or wounding in violation of 18 U.S.C. § 113(a)(4) and assault of a dating

partner by strangling in violation of 18 U.S.C. § 113(a)(8). We have jurisdiction

under 28 U.S.C. § 1291.

      Viewed in the light most favorable to the prosecution, the evidence

introduced at trial showed that LaFountain kicked Leslie Plainfeather, his dating

partner, in the ribs, dragged her by her hair while kicking her, and pressed his knee

into her throat to choke her. This evidence was more than adequate to allow a

rational juror to find the essential elements of the crimes beyond a reasonable

doubt. See United States v. Nevils, 598 F.3d 1158, 1163–65 (9th Cir. 2010) (en

banc). Although LaFountain testified to a different version of events, the jury was

free to disbelieve him. See United States v. Williams, 435 F.2d 642, 645–46 (9th

Cir. 1970).

AFFIRMED.




                                          2